Title: Remission for Charles Bird and Benjamin Walton, 26 February 1817
From: Madison, James
To: 


        
          [26 February 1817]
        
        Whereas it has been represented to me that Charles Bird and Benjamin Walton, trading under the firm of Bird and Walton, having imported a quantity of Goods, Wares and Merchandize from the Port of Liverpool in England in the ship Tiber, which vessel arrived in the River Delaware in the month of february 1813, and, with the cargo referred to, became liable to forfeiture to the United States, and was seized and libelled accordingly by the Collector of the Customs at Wilmington in Delaware, for a violation of the laws of the United States, in that case made and provided: And whereas it has been made to appear to me that the said Bird and Walton were not actuated by any fraudulent motives in the importation aforesaid, and that all their proceedings in relation to it were justly imputable to their ignorance of the laws which relate to the subject: Now therefore be it known that I, James Madison, President of the United States, in Consideration of the premises, and for other good causes me thereunto moving, have remitted, and I do hereby remit all the Interest of the United States, by reason of the seizure or condemnation of the said vessel and Cargo, or any part of it, or other Judicial act in relation to the same, so far as the said Bird & Walton may be affected thereby.
        In testimony whereof I have hereunto set my Hand and caused the seal of the United States to be affixed.
        Done at the City of Washington this 26th day of feby in the year of our Lord one thousand eight hundred & seventeen, & of the Independence of the U.S the forty first.
        
          James MadisonBy the PresidentJas Monroe Secy of State
        
      